Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 10/19/2021 are acknowledged and have been fully considered. Claims 1, 12, 23 and 25 have been amended. Claims 1-30 are pending and are now under consideration on the merits. This is the first Office Action on the merits of the claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application is a continuation of US 17/386,266 which is a continuation of US 16/068,470 (now USP 11096971), which is a national stage 371 application of 
The disclosure of the prior-filed applications, Application No. US 17/386,266, US 16/068,470 and PCT/EP2017/052422, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1, 12 and 23 recite the composition comprises “at least one SCFA metabolizing bacterial member, wherein when the composition is cultured under acidic and low oxygen conditions the atleast one SCFA producing bacterial member is present in an amount sufficient for providing a SCFA sufficient for supporting growth of the at least one SCFA metabolizing bacterial member” and these limitations are not adequately supported by disclosure of the prior-filed applications in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  The prior filed applications only disclose “short chain fatty acid (SCFA) producing bacteria” (see section 1.2, par. [0104]-[0108] on pages 26-28 of the specification of US 16/068,470 and US 17/386,266 and see section 1.2 on pages 27-29 of the specification of  PCT/EP2017/052422).  The prior filed applications only disclose bioreactors with conditions that are representative for the GI tract and which can be used to produce the bacterial compositions and disclose that oxygen availability is one parameter that can be changed (see [0063] and [0065] of US 16/068,470 and US 17/386,266 and lines 3-33 on page 19 of the specification of PCT/EP2017/052422).  The prior filed applications disclose methods to culture the bacteria in the bioreactors and monitor the SCFA profiles (see Fig. 4-9 of US 16/068,470, US 17/386,266 PCT/EP2017/052422).  However, the prior filed applications do not disclose any “SCFA 
Therefore, the priority date afforded the invention recited in instant claims 1-30 is 10/15/2021, the filing date of the instant application.

Specification – Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Instant claims 1, 12 and 23 recite “at least one SCFA metabolizing bacterial member, wherein when the composition is cultured under acidic and low oxygen conditions the at least one SCFA producing bacterial member is present in an amount sufficient for providing a SCFA sufficient for supporting growth of the at least one SCFA metabolizing bacterial member” and the descriptive portion of the specification does not disclose these limitations.  The specification only discloses “short chain fatty acid (SCFA) producing bacteria” (see section 1.2, par. [0104]-[0108] on .

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, 9, 12, 14-15, 20, 23 and 25-26 recite the term “bacterial member” and this renders the claims indefinite. The term “bacterial member” is not defined by the claim and specification and it is not clear if the term means species of bacteria or individual bacteria. Dependent claims 2, 5-8, 10-11, 13, 16-19, 22, 24 and 27-30 are 
Claims 1, 12 and 23 recite the amounts of the SCFA producing bacteria and the amounts of the SCFA metabolizing bacteria using functional language. The claims recite “wherein when the composition is cultured under acidic and low oxygen conditions the at least one SCFA producing bacterial member is present in an amount sufficient for providing a SCFA sufficient for supporting growth of the at least one SCFA metabolizing bacterial member”.  However, the term “low oxygen conditions” in claims 1, 12 and 23 is a relative term which renders the claims indefinite. The term “low oxygen condition” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The culture conditions recited by claims 1, 12 and 23 are not clear and therefore the amounts of the SCFA producing bacteria and the SCFA metabolizing bacteria in the composition of claims 1, 12 and 23 is indefinite.  Dependent claims 1-7, 9-18 and 20-29 are rejected for the same reasons.
Claims 5-6, 16-17 and 27-28 are further indefinite because the claims recite the amounts of bacteria.  It is not clear if the amounts of bacteria refer to the total amount of bacteria in the composition, amount of SCFA producing bacteria, or amount of SCFA metabolizing bacteria in the composition.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The priority date afforded the invention recited in instant claims 1-30 is 10/15/2021 the filing date of the instant application.
Claim Interpretation: Claims 1, 12 and 23 recite “wherein when the composition is cultured under acidic and low oxygen conditions the at least one SCFA producing bacterial member is present in an amount sufficient for providing a SCFA sufficient for supporting growth of the at least one SCFA metabolizing bacterial member”. This limitation is interpreted that a step of culturing the composition in acidic and low conditions is not actually required to be performed by the method of claims 1, 12 and 23. However, this limitation does limit the structure of the composition and pertains to the amounts of the SCFA producing bacteria and the amounts of the SCFA metabolizing bacteria in the composition. Claims 5-6 are interpreted to recite the same method steps as claim 1 because claim 5 and 6 recite limitations pertaining to the culture condition step which is not required to be performed by the method of claim 1. Similarly claims 18-19 are interpreted to recite the same method steps as claim 12 and claims 29-30 are interpreted to recite the same method steps as claim 23.
Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Possemiers (US 2019/0015465; Pub. Jan. 17, 2019) as evidenced by Duncan (US 2007/0258953; Pub Nov. 8, 2007; Applicant IDS).
Regarding claims 1, 3, 12, 14, 23 and 25, Possemiers teaches a method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder, the method comprising administering to the subject a composition consisting essentially of bacteria belonging to the species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis, Akkermansia muciniphila, Lactobacillus plantarum, and Anaerostipes caccae, so as to prevent or treat symptoms associated with the gastro-intestinal disorder (see claim 29). Instant claims 3, 14 and 25 recite these same 7 species are SCFA producing bacteria. Anaerostipes caccae and Faecalibacterium prausnitzii can also metabolize acetate, so they are also SCFA metabolizing bacteria (for evidence see Table 1 of Duncan). Therefore, Possemiers teaches a composition comprising at least one SCFA producing bacteria and at least one SCFA metabolizing bacteria. 
Regarding the limitation “wherein when the composition is cultured under acidic and low oxygen conditions the at least one SCFA producing bacterial member is present in an amount sufficient for providing a SCFA sufficient for supporting growth of the at least one SCFA metabolizing bacterial member”, the claims are interpreted that the step of culturing the composition in acidic and low conditions is not actually required to be performed by the method of claims 1, 12 and 23.  Possemiers teaches the amounts of bacteria in the composition to be between 105 and 1011 CFU (see claims 23 and 28) and Possemiers teaches the same bacterial species and amounts of the bacteria as recited in instant claims.  Further, Possemiers teaches the bacterial species are grown together in a fermentor prior to administration (see claim 35) and teaches the fermentor conditions to have oxygen availability to be between 0 and 8 g/L (see [0063]). Instant claims 8, 19 and 30 recite low oxygen conditions to comprise availability to be between 0 and 8 g/L. Possemiers teaches producing the bacterial composition by culturing the bacteria in a fermentor with a pH of 6.15-6.4 (see [0114]). Instant claims 7, 18 and 29 recite the same pH conditions to be acidic. 
It would have been obvious to one of ordinary skill in the art to modify the methods of Possemiers and pick the amounts of the bacteria in the composition to be between 105 and 1011 CFU and culture them together in acidic and low oxygen 
Regarding the limitation “reduction of inflammation” in claim 12 and the limitation “inflammation is intestinal inflammation” in claim 21, Possemiers teaches its methods provide anti-inflammatory activity at the intestinal surface (see claim 31). Possemiers teaches its methods obtained stronger protective effect from intestinal inflammation (see [0163] in Ex. 3.2 and [0170] in Ex. 3.3).
Regarding the limitation “reduction of inflammatory intestinal bacteria” and “wherein the composition provides for a reduction in inflammatory intestinal bacteria when measured by bacterial analysis of fecal matter of the subject prior to and after the administering” in claim 23, these limitations pertain to the intended outcome of the method. Since Possemiers teaches the same species and amounts of bacteria, culture conditions such as pH and oxygen availability as recited in the instant claims, the same intended outcomes are expected in the methods of Possemiers.
Regarding claims 2, 13, 24, Anaerostipes caccae and Faecalibacterium prausnitzii produce butyrate (for evidence see Table 1 of Duncan).
Regarding claims 4, 15, 26, Possemiers teaches the composition comprises 7 bacterial species (see claim 29).
Regarding claims 5-6, 16-17 and 27-28, Possemiers teaches the amounts of bacteria in the composition to be between 105 and 1011 CFU (see claims 23 and 28).
Regarding claims 9, 20, Possemiers teaches a purified bacterial preparation is administered to a mammalian subject (see [0007]).
Regarding claims 10, 11, Possemiers teaches the gastro-intestinal disorder is a disruption of the barrier function of the gut, diarrhea, constipation, irritable bowel syndrome, inflammatory bowel disease, Crohn's disease, ulcerative colitis, coeliac disease, pouchitis, mucositis, an infection of the gut, gut microbiota dysbiosis, and any combination thereof (see claim 30).
Regarding claim 22, Possemiers teaches administering its compositions caused a reduction in Disease Activity (see Fig. 11,12, [0163] of Ex. 3.2, [0170] of Ex. 3.3).
The teachings of Possemiers renders claims 1-30 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent No. 11,096,971
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,096,971 in view of Cutcliffe (US 2016/0228476; Applicant IDS) as evidenced by Duncan (US 2007/0258953; Pub Nov. 8, 2007; Applicant IDS) and Venegas et al., (SCFA-mediated gut epithelial and immune regulation and its relevance for inflammatory bowel disease, Frontiers in Immunology, March 2019, Vol. 10, Article 277).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '971 claims (the reference claims) renders obvious that of the instant claims.  
Regarding instant claims 1, 3, 12, 14, 23 and 25, reference claims 1, 3, 4, 5, 9 recite a method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder, the method comprising administering to the subject a composition consisting essentially of bacteria belonging to the species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis, Akkermansia muciniphila, Lactobacillus plantarum, and Anaerostipes caccae. Instant claims 3, 14 and 25 recite these same 7 species are SCFA producing bacteria. Anaerostipes caccae and Faecalibacterium prausnitzii can also metabolize acetate, so they are also SCFA metabolizing bacteria (for evidence see Table 1 of Duncan). Therefore, the reference claims recite a composition comprising at least one SCFA producing bacteria and at least one SCFA metabolizing bacteria. 
Regarding the limitation, “wherein when the composition is cultured under acidic and low oxygen conditions the at least one SCFA producing bacterial member is present in an amount sufficient for providing a SCFA sufficient for supporting growth of the at least one SCFA metabolizing bacterial member” as discussed above the claims are interpreted that the step of culturing the composition in acidic and low conditions is not actually required to be performed by the method of instant claims 1, 12 and 23. 
The reference claims do not recite the amounts of the SCFA producing bacteria and the SCFA metabolizing bacteria.
Cutcliffe teaches bacterial compositions to treat inflammatory bowel disease ([0247]). Cutcliffe teaches the composition to comprise a primary fermenter which can produce intermediate molecules such as acetate (reads on SCFA producing bacteria) and secondary fermenter which can convert the intermediate molecule produced by the primary fermenter into butyrate (reads on SCFA metabolizing bacteria). Cutcliffe teaches the primary fermenter can be Akkermansia muciniphila and the secondary fermenter to be Faecalibacterium prausnitzii (see [0291]). Akkermansia muciniphila produces acetate (for evidence see Venegas et al., pg. 3 col. 2 lines 1-3). Faecalibacterium prausnitzii can metabolize acetate (for evidence see Table 1 of Duncan). Cutcliffe teaches the different types of microbes in its compositions can be present in different ratios ([0382]) and teaches the bacteria are present at a concentration of at least 105 to at most 109 CFU (see [0437]).
It would have been obvious to one of ordinary skill in the art to modify the methods of the reference claims to select the bacterial amounts to be within the range of 105 to 109 CFU as taught by Cutcliffe. One of ordinary skill in the art would be motivated to do so because both the reference claims and Cutcliffe are directed to methods and compositions to treat gastrointestinal disorders with compositions comprising the same bacterial species. The artisan is combining prior art elements according to known methods to yield predictable results. The methods of the reference claims in view of Cutcliffe would result in the amounts of the SCFA producing bacteria to be in an amount such that it produces a SCFA sufficient for growth of the SCFA metabolizing bacteria as recited in the instant claims because the methods of the reference claims in view of Cutcliffe recite the same species and amounts of bacteria as recited in the instant claims. Regarding the limitation “reduction of inflammation” in claim 12 and the limitation “reduction of inflammatory intestinal bacteria” and “wherein the composition provides for a reduction in inflammatory intestinal bacteria when measured by bacterial analysis of fecal matter of the subject prior to and after the administering” in claim 23, these limitations pertain to the intended outcome of the method. Since the methods of the reference claims in view of Cutcliffe recite the same species and amounts of bacteria as recited in the instant claims, the same intended outcomes are expected. As discussed above the method of instant claims 7-8, 18-19 and 29-30 recite limitations pertaining to culture conditions of a method step that is not required to be performed. Therefore the method of claims 7-8 is the same as claim 1, method of claims 18-19 is the same as claim 12 and method of 29-30 is the same as claim 23. 
Regarding instant claims 2, 13, 24, Anaerostipes caccae and Faecalibacterium prausnitzii produce butyrate (for evidence see Table 1 of Duncan). These species are recited in reference claims 1, 3, 4, 5, 9.
Regarding claims 4, 15, 26, the reference claim 1 recites the composition comprises 7 bacterial species.
Regarding claims 5-6, 16-17 and 27-28, Cutcliffe teaches the different types of microbes in its compositions can be present in different ratios ([0382]) and teaches the bacteria are present at a concentration of at least 105 to at most 109 CFU (see [0437]).
Regarding claims 9, 20, Cutcliffe teaches a purified bacterial preparation is administered to a mammalian subject (see [0004]).
Regarding claims 10, 11, 21, reference claim 2 recites the gastro-intestinal disorder is a disruption of the barrier function of the gut, diarrhea, constipation, irritable bowel syndrome, inflammatory bowel disease, Crohn's disease, ulcerative colitis, coeliac disease, pouchitis, mucositis, an infection of the gut, gut microbiota dysbiosis, and any combination thereof. Ulcerative colitis is a disease in which inflammation occurs in the intestine.
Regarding claim 22, Cutcliffe teaches administering its compositions caused a reduction in body mass index values in obese patients (reads on Disease Activity index) (see [0277]).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657